294 F.2d 957
61-2 USTC  P 9686
Benjamin T. and Jeannette M. SMITH, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 18824.
United States Court of Appeals Fifth Circuit.
Oct. 11, 1961.

Petition for Review of Decision of the Tax Court of the United States (District of Florida).
John R. Himes, of Coles, Himes & Litschgi, Charles R. Talley, Tampa, Fla., for petitioners.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Atty., Dept. of Justice, Washington, D.C., R. P. Hertzog, Acting Chief Counsel, I.R.S., Rollin H. Transue, Sp. Atty., I.R.S., Washington, D.C., Michael Smith, Meyer Rothwacks, Attorneys, Department of Justice, Washington, D.C., for respondent.
Before TUTTLE, Chief Judge, and JONES and WISDOM, Circuit Judges.
PER CURIAM.


1
Before us for review is a decision of the Tax Court reported in 34 T.C. 1100. We find ourselves in agreement with the conclusions reached by the Tax Court and with the reasons which it has assigned for its decision.  Its judgment is


2
Affirmed.